MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                          Nov 13 2019, 10:19 am
court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                      Curtis T. Hill, Jr.
RaeAne L. Pryor                                         Attorney General of Indiana
Alcorn Sage Schwartz & Magrath, LLP                     Jesse R. Drum
Madison, Indiana                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Laurin A. Smith,                                        November 13, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1287
        v.                                              Appeal from the Decatur Superior
                                                        Court
State of Indiana,                                       The Honorable Matthew D.
Appellee-Plaintiff.                                     Bailey, Judge
                                                        Trial Court Cause No.
                                                        16D01-1710-CM-1029



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019            Page 1 of 7
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Laurin A. Smith (Smith), appeals her conviction and

      sentence for battery resulting in bodily harm, a Class A misdemeanor, Ind.

      Code §§ 35-42-2-1(c)(1); -(d)(1).


[2]   We affirm.


                                                  ISSUES
[3]   Smith presents two issues on appeal, which we restate as follows:


          (1) Whether the State presented sufficient evidence beyond a reasonable

              doubt to convict Smith of battery resulting in bodily harm; and

          (2) Whether Smith’s sentence is inappropriate in light of the nature of the

              offense and her character.


                      FACTS AND PROCEDURAL HISTORY
[4]   Prior to divorcing, Smith and Robert Dean (Dean) had four children together.

      On September 29, 2017, Dean, Dean’s girlfriend, Jessica Lindsey (Lindsey),

      and the four children were spending the night at the Baymont Inn in

      Greensburg, Indiana. Dean, who lived in Alabama, was exercising his

      parenting time with the children that weekend. The following morning, Smith

      arrived at the hotel, asking to see her children. She spoke with Dean, who

      consented to let her see the children but requested that she remain in the lobby.

      Smith waited, but the children did not come down.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019   Page 2 of 7
[5]   When the children failed to appear, Smith went to Dean’s room on the second

      floor. Peggy Glover (Glover), who works in housekeeping for the Baymont

      Inn, was cleaning an adjacent room when Smith arrived on the second floor.

      Smith “was upstairs waiting for her ex-husband to come out of the room or

      something and she kept just sitting there and pretty much aggravating them.”

      (Transcript p. 23). Glover heard Smith talk to the children through the door;

      “all you heard in the room [] was [sic] her kids screaming and crying because

      [Smith] was acting crazy the first time she beat on the door” (Tr. p. 19) Smith

      yelled, “just let me have my kids.” (Tr. p. 19). At some point, Lindsey opened

      the door wide enough for Smith to stick her foot in the opening and keep the

      door open. While Smith forced the door open, “[o]ne of the kids got knocked

      out of the way[.]” (Tr. p. 24). Glover heard the screaming, exited the room she

      was cleaning and went down toward Dean’s room. Glover noticed that the

      little girl “was laying there crying[.]” (Tr. p. 20). Smith “was in the room and

      she had the girlfriend by the hair.” (Tr. p. 24). Glover “did see [Smith] pull

      [Lindsey’s] hair.” (Tr. p. 25). Lindsey was “telling her to let go. She was

      screaming a little” and appeared to be in pain. (Tr p. 26).


[6]   On October 2, 2017, the State filed an Information, charging Smith with battery

      resulting in bodily injury, a Class A misdemeanor. On April 30, 2019, the trial

      court conducted a bench trial, at the close of which Smith was found guilty as

      charged. That same day, the trial court sentenced Smith to 360 days,

      suspended to probation.


[7]   Smith now appeals. Additional facts will be provided if necessary.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019   Page 3 of 7
                              DISCUSSION AND DECISION
                                        I. Sufficiency of the Evidence


[8]   Smith contends that the State failed to present sufficient evidence beyond a

      reasonable doubt to sustain her conviction for battery resulting in bodily injury.

      Our standard of review with regard to sufficiency claims is well settled. In

      reviewing a sufficiency of the evidence claim, this court does not reweigh the

      evidence or judge the credibility of the witnesses. Clemons v. State, 987 N.E.2d

      92, 95 (Ind. Ct. App. 2013). We consider only the evidence most favorable to

      the judgment and the reasonable inferences drawn therefrom and will affirm if

      the evidence and those inferences constitute substantial evidence of probative

      value to support the judgment. Id. Circumstantial evidence alone is sufficient

      to support a conviction. Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016).

      Circumstantial evidence need not overcome every reasonable hypothesis of

      innocence. Clemons, 987 N.E.2d at 95. Reversal is appropriate only when

      reasonable persons would not be able to form inferences as to each material

      element of the offense. Id.


[9]   To convict Smith of battery resulting in bodily injury as a Class A

      misdemeanor, the State was required to establish beyond a reasonable doubt

      that Smith knowingly or intentionally touched Lindsey in a rude, insolent, or

      angry manner, resulting in pain. See I.C. §§ 35-42-2-1(c)(1); -(d)(1). Bodily

      injury, in turn, is defined by statute as “any impairment of physical condition,

      including physical pain.” I.C. § 35-31.5-2-29. “Any degree of physical pain


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019   Page 4 of 7
       may constitute a bodily injury[.]” Bailey v. State, 979 N.E.2d 133, 142 (Ind.

       2012).


[10]   The evidence presented reflects that Smith forced her way into the hotel room

       by putting her foot in the door. Once inside, she grabbed Lindsey by the hair

       until she screamed and yelled for Smith to let go of her hair. Glover testified

       that Lindsey appeared to be in pain. The trial court could reasonably infer from

       this evidence that Lindsey felt pain when Smith pulled her hair.


[11]   Smith now attempts to place doubt on Glover’s testimony, as Lindsey did not

       appear for trial and Glover’s testimony was the only evidence presented by the

       State to establish the bodily injury prong of the statute. However, the trial court

       explicitly “found the testimony of [Glover] to be credible. And [Glover

       observed [Smith] pull the hair of [Lindsey], causing physical pain to Lindsey.”

       (Tr. p. 54). As we cannot reevaluate the credibility of witnesses, we conclude

       that the State presented sufficient evidence to sustain Smith’s conviction.


                                                  II. Sentence


[12]   Next, Smith asserts that the trial court abused its discretion in sentencing her to

       an inappropriate sentence under Indiana Appellate Rule 7(B). Pursuant to

       Indiana Appellate Rule 7(B), we may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, we find that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender. “The 7(B) appropriateness inquiry is a discretionary exercise of the

       appellate court’s judgment, not unlike the trial court’s discretionary sentencing

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019   Page 5 of 7
       determination.” Knapp v. State, 9 N.E.3d 1274, 1291-92 (Ind. 2014), cert. denied,

       135 S.Ct. 978 (2015). “On appeal, though, we conduct that review with

       substantial deference and give due consideration to the trial court’s decision—

       since the principal role of our review is to attempt to leaven the outliers, and not

       to achieve a perceived correct sentence.” Id. at 1292. Accordingly, the question

       under Appellate Rule 7(B) is not whether another sentence is more appropriate;

       rather, the question is whether the sentence imposed is inappropriate. Conley v.

       State, 972 N.E.2d 864, 876 (Ind. 2012). It is the defendant’s burden on appeal

       to persuade the reviewing court that the sentence imposed by the trial court is

       inappropriate. Chappell v. State, 966 N.E.2d 124, 133 (Ind. Ct. App. 2012),

       trans. denied.


[13]   Smith committed a Class A misdemeanor. “A person who commits a Class A

       misdemeanor shall be imprisoned for a fixed term of not more than one (1)

       year[.]” I.C. § 35-50-3-2. Here, the trial court sentenced Smith to 360 days

       suspended to probation. While Smith complains that the trial court sentenced

       her to the “maximum,” that statement is misleading as “[c]ommon sense

       dictates that less executed time means less punishment.” Jenkins v. State, 909

       N.E.2d 1080, 1084 (Ind. Ct. App. 2009), trans. denied.


[14]   Regarding the nature of the crime, we note that Smith committed a battery on

       another adult in the presence of her minor children, after forcing herself into the

       hotel room. While entering the room, she pushed the door into her five-year-

       old child, knocking her to the ground. Glover testified that the children were

       “being shoved around . . . pretty good.” (Tr. p. 26).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019   Page 6 of 7
[15]   Turning to her character, we note that Smith maintains employment and does

       not have a criminal history. We agree with the State that maintaining

       employment and not committing crimes are societal baselines, they are not

       “substantial virtuous traits or persistent examples of good character.”

       Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). Rather, Smith exhibited

       some bad judgment by insisting on seeing the children during their father’s

       parenting time and by escalating the situation into a physical altercation in front

       of the children. At trial, she attempted to portray herself as a victim, such that

       the trial court declared her “version of events to be implausible.” (Tr. p. 54). In

       sum and based on the facts before us, we cannot conclude that Smith’s sentence

       is inappropriate.


                                            CONCLUSION
[16]   Based on the foregoing, we conclude that the State presented sufficient evidence

       to support Smith’s conviction beyond a reasonable doubt. In addition, we hold

       that Smith’s sentence is not inappropriate in light of the nature of the offense

       and her character.


[17]   Affirmed.




       Vaidik, C. J. and Bradford, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1287 | November 13, 2019   Page 7 of 7